Maeston, J.
Plaintiffs brought an action of trespass to recover damages for the taking and removing a part of their ■dwelling-house from off lands owned by them.
The defendant’s claim of right to remove the same was based upon a chattel mortgage clause in a lease of a certain .•other lot upon which this house then stood, to secure payment of the rent.
Giving this so-called mortgage full force and effect, still ¡the defendants had no right to this house thereunder, for .the very good reason that this house was not included ¡therein. The parties agreed that “all goods, wares and merchandise, household furniture, fixtures or other property which are or shall be placed in or on said premises by them, shall, be liable, and this lease shall constitute a lien or mortgage on said property,” etc.
The general terms herein used are restrained and limited ito the particular kinds of property mentioned immediately preceding. This is a well-settled rule of construction, .applicable alike to contracts and statutes, and is decisive of ihe present controversy.
The judgment must be affirmed with costs.
The other Justices concurred.